UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 12, 2014 MineralRite Corporation (Exact name of Registrant as Specified in its Charter) Nevada 000-27739 90-0315909 (State or Other Jurisdiction of Incorporation or Organization) (Commission file number) (I.R.S. Employer Identification Number) 55 South Geneva Road Lindon, Utah84042 (Address of Principal Executive Offices including Zip Code) (801) 796-8944 (Registrant’s Telephone Number, including Area Code) Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Change in Registrant’s Certifying Accountant. Previous independent registered public accounting firm. (a) On August 12, 2014, MineralRite Corporation (the “Registrant” or the “Company”) notified Bongiovanni & Associates, CPA's (“Bongiovanni”) that it wasdismissed as the Registrant’s independent registered public accounting firm. The decision to dismiss Bongiovanni as the Company’s independent registered public accounting firm was approved and ratified by the Company’s Board of Directors on August 12, 2014.Except as noted in the paragraph immediately below, the reports of Bongiovanni on the Company’sfinancial statements for the year ending December 31, 2013 did not contain an adverse opinion or disclaimer of opinion, and such reports were not qualified or modified as to uncertainty, audit scope, or accounting principle. The reports of Bongiovanni on the Company’s financial statements as of and for the year ending December 31, 2013 containedan explanatory paragraph which noted that there was substantial doubt as to the Company’s ability to continue as a going concern as the Company has net losses and has a workingcapitaldeficit, which raises doubt about its ability to continue as a going concern. During the year ending December 31, 2013 andthrough August 11, 2014, the Company has not had any disagreements with Bongiovannion any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements that, if not resolved to Bongiovanni’ssatisfaction, would have caused them to make reference thereto in their reports on the Company’sfinancial statements for such periods. During the year ending December 31, 2013 andthrough August 12, 2014, there were no reportable events, as defined in Item304(a)(1)(v) of RegulationS-K. The Company provided Bongiovanni with a copy of this disclosure set forth under this Item 4.01 and was requested to furnish a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the above statements. A letter of confirmation has been requested from Bongiovanni but has not been furnished to us.If and when this letter is provided, it will be filed as an amendment to this Current Report filed on Form 8-K. New independent registered public accounting firm On August 12, 2014(the “Engagement Date”), the Company engaged L.L.Bradford, CPA'sas its independent registered public accounting firm for the Company’s period ended June 30, 2014. The decision to engage L.L.Bradford as the Company’s independent registered public accounting firm was approved by the Company’s Board of Directors. During the two most recent fiscal years and through the Engagement Date, the Company has not consulted with L.L.Bradford regarding either: 1. the application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report was provided to the Company nor oral advice was provided that L.L.Bradfordconcluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or 2. any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). Item 9.01 Financial Statements and Exhibits. (c) Exhibits: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 18, 2014 MINERALRITE CORPORATION By: /s/ Guy Peckham Name: Guy Peckham Title: Chief Executive Officer
